DETAILED ACTION
The present application, filed on 01/16/2020, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and have been considered below.

Priority
The application claims priority to foreign application JP2017-140938, filed on 07/20/2017, and is a 371 of PCT/JP2018/025931, filed on 07/09/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 objected to because of the following informalities:  Regarding claim 9, “and the restriction part” in lines 10-11, should read “and a restriction part”; and “the pressure receiving portion” in lines 14-15, should read “the pressure receiving surface”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are allowed, pending correction of the minor informality noted for claim 9.
The following is an examiner’s statement of reasons for allowance: 
The combination of the separating part, the restriction part, and the guide could not be combined to achieve the limitations of claim 1 within reason for one of ordinary skill in the art..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the  above noted formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki (US 2004/0046374) teaches an inflator with a separating portion. Jung (US . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616